        Case 1:18-cv-02213-PKC Document 179 Filed 10/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                       x
In re BRF S.A. SECURITIES LITIGATION   :   Civil Action No. 1:18-cv-02213-PKC
                                       :
                                       :   CLASS ACTION
This Document Relates To:              :
                                       :   ORDER APPROVING PLAN OF
      ALL ACTIONS.                     :   ALLOCATION
                                       x
         Case 1:18-cv-02213-PKC Document 179 Filed 10/23/20 Page 2 of 2




       This matter having come before the Court on October 23, 2020, on Lead Plaintiff’s motion

for approval of the Plan of Allocation of the Settlement proceeds in the above-captioned action; the

Court having considered all papers filed and proceedings had herein and otherwise being fully

informed in the premises;

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:

       1.      This Order incorporates by reference the definitions in the Stipulation of Settlement

dated May 5, 2020 (the “Stipulation”), and all capitalized terms used, but not defined herein, shall

have the same meanings as set forth in the Stipulation.

       2.      Pursuant to and in full compliance with Rule 23 of the Federal Rules of Civil

Procedure, this Court hereby finds and concludes that due and adequate notice was directed to all

persons who are Class Members who could be identified with reasonable effort, advising them of the

Plan of Allocation and of their right to object thereto, and a full and fair opportunity was accorded to

all persons and entities who are Class Members to be heard with respect to the Plan of Allocation.

       3.      The Court finds and concludes that the formula for the calculation of the claims of

Authorized Claimants which is set forth in the Notice of Pendency and Proposed Settlement of Class

Action (the “Notice”) sent to Class Members provides a fair and reasonable basis upon which to

allocate the proceeds of the Net Settlement Fund established by the Stipulation among the Class

Members, with due consideration having been given to administrative convenience and necessity.

       4.      This Court finds and concludes that the Plan of Allocation, as set forth in the Notice,

is, in all respects, fair and reasonable and the Court approves the Plan of Allocation.

       SO ORDERED.

       DATED: October 23, 2020
